         Case 2:19-cv-06078-JMG Document 65 Filed 12/14/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

MARNIE O'BRIEN,                                      :
                     Plaintiff,                      :
                                                     :
                     v.                              :       Civil No. 2:19-cv-06078-JMG
                                                     :
THE MIDDLE EAST FORUM, et al.,                       :
                  Defendants.                        :
__________________________________________

                                              ORDER

       AND NOW, this 14th day of December, 2020, upon consideration of Defendants’ Motion

to Disqualify Counsel (ECF No. 51), Plaintiff’s Response in Opposition to Defendants’ Motion

(ECF No. 54), and any responses thereto, IT IS HEREBY ORDERED that:

       1. Defendants’ Motion to Disqualify Counsel is DENIED;

       2. The Court’s Order Granting Defendants’ Motion to Temporarily Stay the deposition

          scheduled for November 12 and 13, 2020 (ECF No. 62) is hereby terminated. The

          Parties shall agree on a new date to hold Mr. Roman’s deposition, which is to take place

          no later than thirty (30) days from the date of entry of this Order.


                                             BY THE COURT:




                                             /s/ John M. Gallagher
                                             JOHN M. GALLAGHER
                                             United States District Court Judge
